Rule 2:21 (2) requires that the petitioner “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner asserts that the Superior Court judge’s action “is in error and can not be viewed as harmless,” that he suffers “immediate and irreparable harm,” that there are “no other aspects of relief,” and the damages are irreparable. Nevertheless, the petitioner has not met his burden under the rule because he has not provided the requisite explanation why review on appeal, or by other available means, would be inadequate.

Judgment affirmed.